 

ASSET PURCHASE AGREEMENT

 

This Asset Purchase Agreement (the “Agreement”) is entered into as of this 31st
day of May, 2016 (the “Effective Date”), by and between Bevo Farms Ltd., a
company incorporated under the laws of British Columbia with offices at 7170
Glover Road, Milner, BC V0X 1T0 (“Purchaser”), Non-Industrial Manufacture Inc.,
a corporation incorporated under the laws of Alberta having an address of 72
Prestwick Estate Way, SE Calgary, Alberta T2Z 3Y9, and Urban Barns Foods Canada
Inc., a corporation incorporated under the laws of Canada having an address of
13000 Chemin Belanger, Mirabel, Quebec J7J 2N8 (collectively, the “Vendor”).
Purchaser and Vendor may be referred to herein separately as a “Party” or
together as the “Parties”.

 

WHEREAS, Vendor owns or controls intellectual property rights and know-how
covering technology relating to the cultivation of fruits and vegetables in a
controlled environment, more specifically defined below as the “Technology”, and
owns or controls growing Equipment (as defined herein);

 

WHEREAS, Purchaser desires to purchase, and Vendor desires to sell, all rights
to the Technology and certain assets relating to the Technology including the
intellectual property rights covering the Technology, together with the other
Purchased Assets (as defined herein) including all Equipment.

 

NOW, THEREFORE, in consideration of the promises and mutual covenants herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties, intending to be
legally bound, agree as follows:

 

Article 1
DEFINITIONS

 

1.1 Definitions.       The following terms shall have the following meanings in
this Agreement:.     1.1.1 “Affiliate” of a Party means any legal entity (such
as a corporation, partnership, or limited liability company) that directly or
indirectly Controls, is Controlled by or is under common Control with a Party.
For the purposes of this definition, the term “Control” means: (i) beneficial
ownership of at least fifty percent (50%) of the voting securities of a
corporation or other business organization with voting securities (or such other
percentage as required to establish control in the relevant jurisdiction); (ii)
a fifty percent (50%) or greater interest in the net assets or profits of a
partnership or other business organization without voting securities; (or such
other percentage as required to establish control in the relevant jurisdiction);
or (iii) the ability, via contract or otherwise, to direct the affairs of any
such entity.     1.1.2 “Agreement” means this Asset Purchase Agreement, together
with the Schedules hereto, and any instrument amending this Agreement as
referred to in Section 8.10.     1.1.3 “Asset Transfer Period” has the meaning
ascribed to it in Section 3.8.

 

   

- 2 -

 

1.1.4 “Closing” means the closing of the sale and purchase of, and transfer of
title to, the Purchased Assets (and the transactions contemplated in this
Agreement), as provided in Article 3.     1.1.5 “Closing Date” means 9:00 a.m.
(Vancouver local time) on the Effective Date.     1.1.6 “Contract” means the
License Agreement and the Royalty Payment contemplated therein.     1.1.7
“Equipment” means the equipment of the Vendor being acquired by the Purchaser
which is listed in Schedule F, attached hereto and incorporated herewith.    
1.1.8 “Improvements” means any and all ideas, inventions, improvements,
discoveries, developments, trade secrets, data and design rights and other forms
of intellectual property made, conceived, or actually or constructively reduced
to practice which are derived or arise from, or related or ancillary to the
Technology, which the Vendor may do, get or acquire.     1.1.9 “Inventory” means
the inventory of the Vendor being acquired by the Purchaser which is listed in
Schedule G, attached hereto and incorporated herewith.     1.1.10 “Know-How”
means technical and other information that is not subject to published patent
rights and that is not in the public domain, including, but not limited to,
information comprising or relating to concepts, discoveries, data, designs,
formulae, ideas, inventions, methods, assays, research, procedures, designs for
experiments and tests and results of experimentation and testing, including
results of research and development, manufacturing processes specifically
relating to the Technology. Know-How includes documents containing Know-How.    
1.1.11 “License Agreement” means the License Agreement between the Vendor and
Bevo Agro Inc. of January 22, 2016, as assigned to Forty Foot Farms Ltd. as of
February 11, 2016.     1.1.12 “Patents” means all patents and pending patent
applications covering the Technology including any and all substitutions,
continuations, continuations-in-part, renewals, supplementary protection
certificates, registrations, extensions, reissues, reexaminations or
divisionals, foreign equivalents or counterparts, and other filings thereof,
containing claims that specifically cover the Technology, and including any
patents and granted patents arising from the pending applications, which are
listed in Schedule B, attached hereto and incorporated herewith.     1.1.13
“Purchase Price” has the meaning ascribed to it in Section 4.1.     1.1.14
“Purchased Assets” means the following assets to be acquired by Purchaser
pursuant to this Agreement:

 

   

- 3 -

 

  (a) the Technology;         (b) the Patents and information and hard-copy
records used by Vendor in filing, prosecuting, reviving, maintaining, renewing,
enforcing, and defending the Patents, and file wrappers and hard-copy
correspondence with the patent office in all jurisdictions in which the Patents
are pending or granted;         (c) any Know-How relating to the Technology
developed, acquired or licensed to Vendor prior to the Closing Date;         (d)
any and all Improvements;         (e) the Trademarks;         (f) the Equipment;
        (g) the Inventory; and         (h) the Contract.

 

1.1.15 “Royalty Payment” means the royalty payment contained in the License
Agreement.     1.1.16 “Technology” means all technologies owned by, controlled
by or exclusively licensed to the Vendor related to CUBIC FARMING technology
relating to the cultivation of fruits and vegetables in a controlled
environment, including, without limitation all growing and cultivating
technology, including lighting, machine design, and all knowledge garnered
through the experience of growing in the controlled environment.     1.1.17
“Territory” means all countries and territories of the world.     1.1.18 “Third
Party” means any party other than Vendor or Purchaser or each of their
respective Affiliates.     1.1.19 “Trademarks” means all trademarks and pending
trademark applications used in connection with the Technology, which are listed
in Schedule B, attached hereto and incorporated herewith, including any and all
common law rights and goodwill associated therewith.

 

Article 2
ASSIGNMENT; REGISTRATION

 

2.1 Assignment of Purchased Assets.       Subject to the terms and conditions of
this Agreement, on the Closing Date Vendor shall sell, assign, convey, transfer
and deliver to Purchaser, and Purchaser shall purchase and accept from Vendor,
the entire ownership, right, title and interest of Vendor in and to the
Purchased Assets, free and clear of all liens.

 

   

- 4 -

 

2.2 Access.       Subject to reasonable advance notice to Vendor, Vendor shall
provide Purchaser and its employees and authorized representatives with
reasonable access, during normal business hours, to the offices, properties,
records, books and documents of Vendor, and will furnish Purchaser with such
additional financial and operating records and other information related to the
Purchased Assets as Purchaser may from time to time request.     2.3
Registration of Purchased Assets.       Upon the reasonable request of
Purchaser, Vendor shall provide reasonable support to Purchaser, at no cost to
Purchaser, to assist Purchaser with the transfer and registration of the
Purchased Assets and to respond to official actions relating to the Purchased
Assets. Vendor shall execute and deliver, or cause to be executed and delivered,
at no cost to Purchaser, any and all documents reasonably requested by Purchaser
that may be necessary, in accordance with the rules and regulations of the
various patent offices worldwide, to transfer to Purchaser, its successors or
other legal representative, Vendor’s right, title and interest in and to the
Purchased Assets and to register the transfer at the Patent and Trademark Office
of the United States and other patent offices in the Territory where Patents
have been granted or are pending. If Purchaser elects to record this Agreement
or any other documents with United States or foreign governmental authorities or
registries, Purchaser shall bear the costs and fees associated with recording,
but Vendor shall provide timely cooperation to Purchaser as reasonably requested
at no cost to Purchaser.     2.4 Grant Back License.       Subject to the terms
and conditions of this Agreement, on the Closing Date Purchaser shall grant to
the Vendor a fully-paid and royalty-free, non-sublicensable license under the
Patents, Know-How and Trademarks to make, have made, use, offer for sale, sell
and import fruits and vegetables in the Territory for a term commencing upon the
Closing Date and continuing until December 31, 2016 (the “Grant Back License”).
Upon expiry of the Grant Back License, Vendor shall cease all use of the
Patents, Know-How and Trademarks.

 

Article 3
CLOSING

 

3.1 Closing and Closing Date.       The Closing of the transactions contemplated
herein shall take place simultaneously with the execution and delivery of this
Agreement on the Closing Date at the offices of the Purchaser, or such other
place agreed to by the parties.     3.2 Closing Deliverables.

 

  (a) On the Closing Date, the Vendor shall execute and deliver or cause to be
executed and delivered to the Purchaser:

 

   

- 5 -

 

  (i) the Bill of Sale, in the form of Schedule C, attached hereto and
incorporated herein;         (ii) all such instruments and documents, in form
and substance acceptable to Purchaser, as may be necessary to effect the
Closing;         (iii) the Assignment of Patent Rights in the form of Schedule
D, attached hereto and incorporated herein;         (iv) the Assignment of
Trademark Rights in the form of Schedule E, attached hereto and incorporated
herein;         (v) assignments in respect of the Contract; and         (vi)
payout statements from each of the secured creditors of the Vendor, setting out
such amounts as may be required to release any security interest such creditors
may have over the Purchased Assets.

 

  (b) On the Closing Date, the Purchaser shall deliver the Purchase Price as
provided in Section 4.1, on such trust conditions as may be necessary to ensure
the release the security interests referenced in the payout statements referred
to above.

 

3.3 Conditions of Obligations of Vendor.

 

The obligations of Vendor to effect the transactions contemplated hereby are
also subject to the satisfaction of the following conditions, unless waived in
writing by Purchaser:

 

  (a) the representations and warranties of Vendor set forth in this Agreement
shall be true and correct as of the Closing Date;         (b) Vendor shall have
performed all conditions, obligations and covenants required to be performed by
it under this Agreement prior to the Closing Date; and         (c) Purchaser
shall have received duly executed copies of any and all Third Party consents,
approvals, assignments contemplated by this Agreement and necessary to transfer
all of Vendor’ interest in the Purchased Assets, in form and substance
reasonably satisfactory to Purchaser.

 

3.4 Conditions of Obligations of Purchaser.

 

The obligations of Purchaser to effect the transactions contemplated hereby are
also subject to the satisfaction of the following conditions, unless waived in
writing by Vendor:

 

  (a) The representations and warranties of Purchaser set forth in this
Agreement shall be true and correct as of the Closing Date; and         (b)
Purchaser shall have performed all conditions, obligations and covenants
required to be performed by it under this Agreement prior to the Closing Date.

 

   

- 6 -

 

3.5 Transfer on Closing Date.       Vendor shall be responsible for the physical
transfer of the Purchased Assets (including compliance and costs associated with
any export control laws or regulations and any required governmental
authorizations) to Purchaser’s chosen destination within Canada on the Closing
Date.     3.6 Risk of Loss.       Up to the Closing Date, the Purchased Assets
shall be and remain at the risk of Vendor and risk of loss of the Purchased
Assets shall only pass to Purchaser upon receipt of the Purchased Assets by
Purchaser on the Closing Date.     3.7 Expenses for Transfer of the Purchased
Assets.       Except as provided in this Agreement, Purchaser shall be
responsible for all costs related to the recordation and perfection of the
assignment of the Purchased Assets and Purchaser shall bear all costs and fees
imposed by governmental authorities related thereto and all postage costs.
Except as otherwise expressly provided herein, all other costs, fees and
expenses arising from the transfer of the Purchase Assets to Purchaser as
contemplated by this Agreement shall be paid by the Party incurring such costs
and expenses.     3.8 Asset Transfer Period and Additional Data.       During
the period between the Closing Date and thirty (30) days thereafter (the “Asset
Transfer Period”), Vendor shall train Purchaser personnel in the use of the
Technology at mutually convenient locations and at mutually convenient times. In
the event that Purchaser seeks additional data from Vendor pertaining to the
Purchased Assets, Purchaser may, during the Asset Transfer Period, make a
specific request of Vendor for copies of such additional data. If, despite
Vendor’ reasonable endeavors it cannot locate such additional data, Vendor shall
promptly notify Purchaser in writing.     3.9 Improvements.       The Vendor
shall make prompt written disclosure to Purchaser of all Improvements whether
made before or after the Closing Date and shall assign to Purchaser any such
Improvements.

 

Article 4
PURCHASE PRICE

 

4.1 Purchase Price.       In consideration of Vendor’s assignment and sale of
the Purchased Assets to Purchaser, Purchaser shall pay to the Vendor the amount
of $50,000.00 for the Patents, purchased from Non-Industrial Manufacture Inc.
and $100,000.00 for the remainder of the Purchased Assets for an all inclusive
total purchase price of $150,000.00 (the “Purchase Price”).

 

   

- 7 -

 

4.2 Manner of Payment of Purchase Price.       On the Closing Date, Purchaser
shall deliver to the Vendor a certified cheque or bank draft representing the
Purchase Price. A deposit of $25,000.00 was delivered on May 31, 2016, by way of
wire transfer, and the balance of $125,000.00 is to be wired in the form of a
$50,000.00 wire transfer to Non-Industrial Manufacture Inc. and a $75,000.00
wire transfer to Urban Barns Foods Canada Inc.     4.3 Taxes.       Purchaser
shall be responsible for and shall pay all foreign, federal, provincial and
local taxes payable in connection with the acquisition and transfer of the
Purchased Assets to Purchaser by Vendor. Vendor shall be responsible for and
shall pay all foreign, federal, provincial and local taxes payable on any income
or gain resulting from the sale of the Purchased Assets to Purchaser. If
Purchaser is required to withhold and remit any tax to the revenue authorities
in any country in the Territory regarding the Purchase Price due to the laws of
such country, such amount will be withheld by Purchaser and Purchaser shall
notify Vendor and furnish Vendor with copies of any documentation evidencing
such withholding.

 

Article 5
CONFIDENTIALITY

 

5.1 Confidential Information.       “Confidential Information” means all
information disclosed by a Party to the other Party that would reasonably be
regarded as of a confidential or commercially sensitive nature by the disclosing
Party, including any matter relating to or arising in connection with this
Agreement or the business or affairs of the disclosing Party. Without
limitation, Confidential Information will include any confidential or
commercially sensitive information relating to Purchaser and Vendor and any of
their Affiliates. For purposes of clarification, on the Closing Date, the
Purchased Assets shall be deemed the Confidential Information of Vendor and
thereafter shall be deemed the Confidential Information of Purchaser and no
longer the Confidential Information of Vendor.     5.2 Exclusions.

 

Confidential Information excludes the following:

 

  (a) information which at the time of disclosure hereunder is already in the
public domain;         (b) information which becomes available to the public
after the Closing Date through no fault of the receiving Party; or         (c)
information which the receiving Party receives from a Third Party which has no
confidentiality obligation to the disclosing Party and duly possesses it.

 

   

- 8 -

 

5.3 Non-Disclosure of Confidential Information.       The receiving Party shall
not use the disclosing Party’s Confidential Information in any manner whatsoever
other than solely in connection with the performance of its obligations under
this Agreement.     5.4 Disclosure Required By Law.       Notwithstanding the
foregoing, Confidential Information may be disclosed to the extent required by
law, regulation or order of a competent authority (including any regulatory or
governmental body or securities exchange) to be disclosed by the receiving
Party; provided that, where practicable, the disclosing Party is given
reasonable advance notice of the intended disclosure and the right to attempt to
protect the confidentiality of the Confidential Information before any
governmental agency.     5.5 Confidential Information and the Grant Back
License.       With respect to Confidential Information of Purchaser that may be
necessary for the Vendor, its Affiliates and sublicensees to exercise the Grant
Back License, the Vendor, its Affiliates and sublicensees shall maintain the
confidentiality of such Confidential Information, and shall only use such
Confidential Information as may be required to exercise the Grant Back License.
    5.6 Publicity.       Each of the Parties hereto agrees not to disclose to
any Third Party the financial or other material terms of this Agreement without
the prior written consent of the other Party hereto, except to advisors,
investors and others on a need-to-know basis under circumstances that reasonably
ensure the confidentiality thereof, or to the extent required by law.

 

Article 6
REPRESENTATIONS, WARRANTIES AND COVENANTS

 

6.1 Representations and Warranties of Purchaser.

 

Purchaser hereby represents and warrants to Vendor, and acknowledges that Vendor
is relaying on such representations and warranties in connection with the
transactions contemplated by this Agreement, that as of the Closing Date:

 

  (a) Incorporation, Organization and Qualification of Purchaser. Purchaser is a
corporation duly incorporated, validly existing and in good standing under the
law of the jurisdiction of its incorporation, and has the corporate power to own
or lease its property and to carry on its business as now being conducted by it
and to execute, deliver and perform this Agreement. Purchaser is duly qualified
to do business as a foreign corporation and is in good standing in every
jurisdiction where the nature of the business conducted by it makes such
qualification necessary, except in such jurisdictions where the failure to so
qualify does not in the aggregate have a material adverse effect on its
respective businesses as a whole.

 

   

- 9 -

 

  (b) Corporate Action. This Agreement, and any other agreements and instruments
executed in connection herewith and therewith are the valid and binding
obligations of Purchaser, enforceable with their respective terms, subject to
bankruptcy, insolvency or similar laws of general application affecting the
enforcement of rights of creditors, and subject to equitable principles limiting
rights to specific performance or other equitable remedies and subject to the
effect of federal and state securities laws on the enforceability of
indemnification provisions relating to liabilities arising under such laws. The
execution, delivery and performance of this Agreement and any other agreement
and instruments executed in connection herewith and therewith have been duly
authorized by all necessary corporate action.         (c) Compliance with Law.
Purchaser has complied and is in compliance with all applicable foreign,
federal, provincial, state and local laws, statutes, licensing requirements,
rules and regulations, and judicial or administrative decisions applicable to
Purchaser in connection with the transaction contemplated hereby.

 

6.2 Representations, Warranties and Covenants of Vendor.

 

The Vendor hereby represents, warrants, and covenants to Purchaser, and
acknowledges that Purchaser is relying on such representations, warranties and
covenants in connection with the transactions contemplated by this Agreement,
that as of the Closing Date:

 

  (a) Incorporation, Organization and Qualification of Vendor. The Vendor is a
corporation duly incorporated, validly existing and in good standing under the
law of the jurisdiction of its incorporation, and has the corporate power to own
or lease its property and to carry on its business as now being conducted by it
and to execute, deliver and perform this Agreement. The Vendor is duly qualified
to do business and is in good standing in every jurisdiction where the nature of
the business conducted by it makes such qualification necessary, except in such
jurisdictions where the failure to so qualify does not in the aggregate have a
material adverse effect on its respective businesses as a whole.         (b)
Corporate Action. This Agreement, and any other agreements and instruments
executed in connection herewith and therewith are the valid and binding
obligations of Vendor, enforceable with their respective terms, subject to
bankruptcy, insolvency or similar laws of general application affecting the
enforcement of rights of creditors, and subject to equitable principles limiting
rights to specific performance or other equitable remedies and subject to the
effect of federal and state securities laws on the enforceability of
indemnification provisions relating to liabilities arising under such laws. The
execution, delivery and performance of this Agreement and any other agreement
and instruments executed in connection herewith and therewith have been duly
authorized by all necessary corporate action.

 

   

- 10 -

 

  (c) Compliance with Law. To the best of Vendor’ knowledge, Vendor and its
Affiliates have complied and are in compliance with all applicable foreign,
federal, provincial, state and local laws, statutes, licensing requirements,
rules and regulations, and judicial or administrative decisions applicable to
their ownership and use of the Purchased Assets.         (d) Title to Purchased
Assets

 

  (i) Vendor is the sole and exclusive owner of the Purchased Assets, and on the
Closing Date the Purchased Assets will be delivered to the Purchaser free and
clear of any and all liens, pledges, mortgages, security interests,
restrictions, and encumbrances. By virtue of the deliveries made on the Closing
Date, Purchaser will obtain good and marketable title to all of the Purchased
Assets, free and clear of any and all liens, pledges, mortgages, security
interests, restrictions and encumbrances. To the best of Vendor’ knowledge no
government funds, equipment, facilities, personnel or other resources were used
in connection with the discovery or development of the Purchased Assets.        
(ii) Vendor has not granted and will not grant any right to any Affiliate or
Third Party which would conflict with the rights granted to Purchaser hereunder
and Vendor will not take (or cause any other person or entity to take) any
action that will conflict with, contravene or otherwise limit or restrict the
rights of Purchaser or the right of Purchaser to enjoy the benefits of this
Agreement or exclusive ownership and use of the Purchased Assets.         (iii)
Schedule B lists all Patents covering or claiming the Technology including any
patent term extensions, supplementary protection certificates, registrations,
extensions, reissues, reexaminations or divisionals thereof, and including any
granted patents arising from the pending applications.         (iv) Schedule B
lists all Trademarks used, registered or applied to be registered in connection
with the Technology.

 

  (e) Litigation. No action, claim, suit, proceeding or investigation is pending
in respect of the Purchased Assets. There is no judgment, decree, injunction,
rule or order of any court, governmental department, commission agency,
instrumentality or arbitrator or other similar ruling outstanding against Vendor
or its Affiliates relating to the Purchased Assets. No action, claim, suit
proceeding or investigation is pending or threatened by Vendor or its
Affiliates, nor, to Vendor’s knowledge, is there any basis for such, against any
Third Party relating to the Purchased Assets.         (f) No Existing Claims of
Infringement. To the knowledge of Vendor, there are no claims existing against
Vendor or its Affiliates asserting that the manufacture, use or sale of the
Technology infringes, constitutes contributory infringement, inducement to
infringe or misappropriation of any patent rights, trade secret rights, or other
intellectual property or proprietary rights of any Third Party.

 

   

- 11 -

 

  (g) Taxes; Maintenance Fees. All taxes imposed by any government or
instrumentality that are due or payable by Vendor or any of its Affiliates with
respect to the Purchased Assets, and all interest and penalties thereon, whether
disputed or not, and that would result in the imposition of a lien, claim or
encumbrance on any of the Purchased Assets, other than taxes that are not yet
due and payable, have been paid in full, all tax returns required to be filed in
connection therewith with respect to the Purchased Assets have been accurately
prepared and duly and timely filed. To the best of Vendor’ knowledge, all taxes
imposed by any other country or any state or other government thereof, or any
other taxing authority, that are due or payable by Vendor or any of its
Affiliates with respect to the Purchased Assets and all interest and penalties
thereon, whether disputed or not, and that would result in the imposition of a
lien, claim or encumbrance on any of the Purchased Assets, other than taxes that
are not yet due and payable, have been paid in full, all tax returns required to
be filed in connection therewith with respect to the Purchased Assets have been
accurately prepared and duly and timely filed. Vendor is not delinquent in the
payment of any foreign or domestic tax, assessment or governmental charge or
deposits that would result in the imposition of a lien, claim or encumbrance on
any of the Purchased Assets or against Purchaser and neither Vendor nor any of
its Affiliates has a tax deficiency or claim outstanding, proposed or assessed
against it, and to Vendor’s knowledge there is no basis for any such deficiency
or claim, that would result in the imposition of any lien, claim or encumbrances
on any of the Purchased Assets or against Purchaser. All maintenance fees and
any other fees for the Patents have been timely paid.         (h) Full
Disclosure. This Agreement and the Schedules attached hereto, when taken as a
whole, do not contain any untrue statement of a material fact nor, to Vendor
knowledge, information and belief, omit to state a material fact necessary in
order to make the statements contained herein or therein not misleading.

 

Article 7
INDEMNIFICATION AND LIABILITY

 

7.1 Indemnification by Vendor.

 

Vendor shall indemnify, defend and hold harmless Purchaser, its Affiliates, and
each of their respective members, directors, officers, employees, advisors and
agents (collectively, the “Purchaser Indemnitees”) from and against any and all
suits, actions, damages, liabilities, claims (including death and bodily
injury), demands, obligations, losses, fees, costs and expenses or money
judgments (including reasonable attorneys’ fees) (collectively, “Claims”)
incurred by or rendered against any Purchaser Indemnitee which arise out of or
in connection with:

 

   

- 12 -

 

  (a) any Claims related to the Purchased Assets or against the Purchased
Assets, in each case based upon events which occurred at or prior to the Closing
Date;         (b) any liabilities of Vendor or its Affiliates to the extent
related to the Purchased Assets and existing as of, or prior to, the Closing
Date or based on actions taken or omissions to act that occurred prior to the
Closing Date (including any infringement or misappropriation of Third Party
patents or intellectual property);         (c) any breach or inaccuracy of any
representation, warranty or covenant of Vendor set forth in this Agreement;    
    (d) the gross negligence or willful misconduct of any Vendor Indemnitees; or
        (e) the development, manufacture, licensing, marketing, promotion,
importation, exportation, sale or other use of any service provided or product
made through the use of the Grant Back License prior to or after the Closing
Date.

 

7.2 Indemnification of Vendor.

 

Purchaser shall indemnify, defend and hold harmless Vendor and its Affiliates
and each of their respective members, directors, officers, employees, advisors
and agents (collectively, the “Vendor Indemnitees”) from and against all Claims
incurred by or rendered against any Vendor Indemnitee which arise out of or in
connection with:

 

  (a) any breach or inaccuracy of any representation, warranty or covenant of
Purchaser set forth in this Agreement; or         (b) the gross negligence or
willful misconduct of the Purchaser.

 

7.3 Notice of Claims.

 

If an Indemnified Party becomes aware of a claim in respect of which
indemnification is provided for pursuant to the provisions of Article 7 hereof,
the Indemnified Party shall give written notice of the Claim to the Indemnifying
Party. Such notice shall specify whether the Claim arises as a result of a Claim
by a Person against the Indemnified Party (a “Third Party Claim”) or whether the
Claim does not so arise (a “Direct Claim”) and shall also specify with
reasonable particularity (to the extent that the information is available):

 

  (a) the factual basis for the Claim; and         (b) the amount of the Claim.

 

7.4 Direct Claims.       In the case of a Direct Claim, the party in respect of
whom the Claim has been made (the “Indemnifying Party”) shall have ten days from
receipt of notice of the Claim within which to make such investigation of the
Claim as the Indemnifying Party considers necessary or desirable. For the
purpose of such investigation, the party seeking indemnification (the
“Indemnified Party”) shall make available to the Indemnifying Party the
information relied upon by the Indemnified Party to substantiate the Claim,
together with all such other information as the Indemnifying Party may
reasonably request. If the parties agree at or before the expiration of such ten
day period (or any mutually agreed upon extension thereof) to the validity and
amount of such Claim, the Indemnifying Party shall immediately pay to the
Indemnified Party the full agreed upon amount of the Claim, failing which the
Indemnified Party may bring an action in the courts of British Columbia in
respect of such Claim.

 

   

- 13 -

 

7.5 Third Party Claims.       In the case of a Third Party Claim, the
Indemnifying Party shall have the right, at its expense, to participate in or
assume control of the negotiation, settlement or defence of the Third Party
Claims by advising the Indemnified Party of its election within 30 days of the
date it receives notice of the Claim. The Indemnifying Party’s right to do so
shall be subject to the rights of any insurer or other third party who has
potential liability in respect of that Third Party Claim. If the Indemnifying
Party elects to assume such control, the Indemnifying Party shall reimburse the
Indemnified Party for all of the Indemnified Party’s reasonable out-of-pocket
expenses incurred as a result of such participation or assumption. At the
expense of the Indemnifying Party, the Indemnified Party shall have the right to
participate in the negotiation, settlement or defence of such Third Party Claim
and to retain counsel to act on its behalf. The Indemnified Party shall
co-operate with the Indemnifying Party so as to permit the Indemnifying Party to
conduct such negotiation, settlement and defence and for this purpose shall
preserve all relevant documents in relation to the Third Party Claim, allow the
Indemnifying Party access on reasonable notice to inspect and take copies of all
such documents and require its personnel to provide such statements as the
Indemnifying Party may reasonably require and to attend and give evidence at any
trial or hearing in respect of the Third Party Claim. If, having elected to
assume control of the negotiation, settlement or defence of the Third Party
Claim, the Indemnifying Party thereafter fails to conduct such negotiation,
settlement or defence with reasonable diligence, then the Indemnified Party
shall be entitled to assume such control and the Indemnifying Party shall be
bound by the results obtained by the Indemnified Party with respect to such
Third Party Claim.       If the Indemnifying Party fails to assume control of
the defence of any Third Party Claim within 30 days of the date it receives
notice of the Claim, the Indemnified Party shall have the exclusive right to
contest, settle or pay the amount claimed. Whether or not the Indemnifying Party
assumes control of the negotiation, settlement or defence of any Third Party
Claim, the Indemnifying Party shall not settle any Third Party Claim without the
written consent of the Indemnified Party, which consent shall not be
unreasonably withheld or delayed; provided, however, that the liability of the
Indemnifying Party shall be limited to the proposed settlement amount if any
such consent is not obtained for any reason within a reasonable time after the
request therefor.     7.6 Limitation of Indemnification.       NEITHER PARTY NOR
THEIR RESPECTIVE AFFILIATES SHALL BE LIABLE TO THE OTHER PARTY FOR ANY INDIRECT,
SPECIAL OR CONSEQUENTIAL DAMAGES, WHETHER IN CONTRACT, TORT OR OTHERWISE,
INCLUDING, WITHOUT LIMITATION, ANY LOST DATA, LOST REVENUE OR LOST PROFITS, EVEN
IF THE OTHER PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF OR COULD HAVE FORESEEN
SUCH DAMAGES.

 

   

- 14 -

 

Article 8
MISCELLANEOUS

 



8.1 Assignment; Binding Effect.       This Agreement shall not be assignable by
either Party to any Third Party without the written consent of the other Party
hereto. Notwithstanding the foregoing, either Party may assign this Agreement,
without the written consent of the other Party, to an Affiliate or to an entity
that acquires all or substantially all of the business or assets of such Party
to which this Agreement pertains in connection with a merger, acquisition, sale
or similar reorganization or the sale of all or substantially all of its assets,
and such Third Party agrees in writing to be bound by the terms and conditions
of this Agreement. This Agreement shall be binding upon and inure to the benefit
of the successors and permitted assigns of the Parties. Any assignment not in
accordance with this Agreement shall be void.     8.2 Notices.       All notices
hereunder shall be in writing and shall be deemed given if delivered personally
or by email transmission (followed by an actual document), mailed by registered
or certified mail (return receipt requested), postage prepaid, or sent by
express courier service, to the Parties at the following addresses (or at such
other address for a Party as will be specified by like notice; provided, that
notices of a change of address shall be effective only upon receipt thereof).

 

If to Purchaser:

 

Bevo Farms Ltd.

7170 Glover Rd.

Milner, BC V0X 1T0

 

Attn: Leo Benne

Email: leobenne@bevofarms.com

 

with copies to:

 

Fasken Martineau DuMoulin LLP

Barristers & Solicitors

2900-550 Burrard Street

Vancouver, BC V6C 0A3

 

Attn: Steve Saville

Email: ssaville@fasken.com

 

   

- 15 -

 

If to Vendors:

 

Urban Barns Foods Canada Inc.

13000 Chemin Belanger

Mirabel, Quebec J7J 2N8

 

And

 

Non-Industrial Manufacture Inc.

72 Preswick Estates Way, SE

Calgary, AB T2Z 3Y9

 

Attn: Robyn Jackson

Email: robynjackson72@hotmail.com; rjackson@urbanbarns.com

 

8.3 No Waiver.       The waiver from time to time by either of the Parties of
any of their rights or their failure to exercise a remedy will not operate or be
construed as a continuing waiver of same or of any other of such Party’s rights
or remedies provided in this Agreement or excuse a similar subsequent failure to
perform any such term or condition. Neither Party may waive or release any of
its rights or interests in this Agreement except in writing.     8.4
Severability.       If any term, covenant or condition of this Agreement or the
application thereof to any Party or circumstance will, to any extent, be held to
be invalid or unenforceable, then (a) the remainder of this Agreement, or the
application of such term, covenant or condition to Parties or circumstances
other than those as to which it is held invalid or unenforceable, will not be
affected thereby and each term, covenant or condition of this Agreement will be
valid and be enforced to the fullest extent permitted by law; and (b) the
Parties covenant and agree to renegotiate any such term, covenant or application
thereof in good faith in order to provide a reasonably acceptable alternative to
the term, covenant or condition of this Agreement or the application thereof
that is invalid or unenforceable, it being the intent of the Parties that the
basic purposes of this Agreement are to be effectuated.     8.5 Headings.      
Headings used herein are for convenience only and will not in any way affect the
construction of or be taken into consideration in interpreting this Agreement.  
  8.6 Relationship of the Parties.       Nothing herein will be construed to
create any relationship of employer and employee, agent and principal,
partnership or joint venture between the Parties. Each Party is an independent
contractor. Neither Party will assume, either directly or indirectly, any
liability of or for the other Party. Neither Party will have the authority to
bind or obligate the other Party and neither Party will represent that it has
such authority.

 

   

- 16 -

 

8.7 Further Assurances.       Each Party shall execute and cause to be delivered
to each other Party such instruments and other documents, and shall take such
other actions, as such other Party may reasonably request (prior to, at or after
the Closing Date) for the purpose of carrying out or evidencing any of the
transactions contemplated by this Agreement.     8.8 Governing Law.       This
Agreement and any disputes arising from the performance or breach hereof shall
be governed by and construed in accordance with the laws of the Province of
British Columbia and the laws of Canada applicable therein, without reference to
conflicts of laws principles and the courts of the Province of British Columbia
shall have exclusive jurisdiction.     8.9 Remedies Cumulative.       Except as
otherwise provided herein, any and all remedies herein expressly conferred upon
a Party will be deemed cumulative with and not exclusive of any other remedy
conferred hereby, or by law or equity upon such Party, and the exercise by a
Party of any one remedy will not preclude the exercise of any other remedy. If
any action at law or in equity is necessary to enforce or interpret the terms of
this Agreement, the prevailing Party shall be entitled to reasonable attorney’s
fees, costs and necessary disbursements in addition to any other relief to which
such Party may be entitled.     8.10 Entire Agreement; Amendment.       This
Agreement, including the Schedules hereto, constitutes the entire agreement
between the Parties with respect to the transactions provided for herein and,
except as stated in this Agreement and in the instruments and documents to be
executed and delivered pursuant hereto, contains all of the agreements between
the Parties and there are no verbal agreements or understandings between the
Parties not reflected in this Agreement. This Agreement may not be amended or
modified in any respect except by written instrument which shall be executed by
each of the Parties.     8.11 Counterparts.       This Agreement may be executed
in two counterparts and by electronic transmission, each of which will be deemed
an original, and all of which together will constitute one and the same
instrument.

 

   

- 17 -

 

IN WITNESS WHEREOF, the Parties have executed this Asset Purchase Agreement as
of the Effective Date.

 

Bevo Farms Ltd.               By: /s/ Leo Benne                 Name: Leo Benne
                Title: President      

 

Non-Industrial Manufacture Inc.   Urban Barns Foods Canada Inc.       By: /s/
Robyn Jackson   By: /s/ Robyn Jackson           Name: Robyn Jackson   Name:
Robyn Jackson           Title: President   Title: President

 

   



 

Schedule A
TECHNOLOGY

 

   



 

Schedule B
PATENTS & TRADEMARKS

 

PATENTS

 

[image_001.jpg]

 

[image_002.jpg]

 

   

- 20 -

 

TRADEMARKS

 

Trademark   Appl./Reg.
No.   Goods/Services   Status               CUBIC FARMING   Appl. No. 1666015  

GOODS:

(1) Live plants.

(2) Mechanized assembly line growing modules for the production of living plants
in a climate controlled environment.   

 

SERVICES:

(1) Consulting with respect to live plant production; Development of a
mechanized growing system for the production of living plants in a climate
controlled environment; Production of live plants in a mechanized assembly line
climate controlled growing environment.

  Allowed.               Urban Barns Fresh Locally Grown & Design
[image_003.jpg]   Appl. No. 1666303  

GOODS:

(1) Live plants   

 

SERVICES:

(1) Production of live plants in a mechanized assembly line climate controlled
growing environment  

(2) Wholesale and retail sale of fresh produce  

(3) Wholesale and retail outlets featuring fresh produce

  Allowed               Urban Barns & Leaf Design [image_004.jpg]   Reg. No.
TMA936399  

GOODS:

(1) Live plants   

 

SERVICES:

(1) Production of live plants in a mechanized assembly line climate controlled
growing environment; wholesale and retail sale of fresh produce; wholesale and
retail outlets featuring fresh produce

  Registered.

 

   

- 21 -

 

United States

 

Trademark   Appl./Reg.
No.   Goods/Services   Status               CUBIC FARMING   Appl. No. 86379432  

IC 007. US 013 019 021 023 031 034 035. G & S: Mechanized assembly line growing
system, consisting of conveyer lines, growing lights, temperature and climate
controls, and a hydroponic apparatus for watering plants for the production of
living plants in a climate controlled environment

 

IC 031. US 001 046. G & S: Live plants and fresh produce, namely, vegetables,
fruits, and herbs; live plants for human consumption; live plants, namely,
vegetable, fruit and herbs

 

IC 042. US 100 101. G & S: Product development of a mechanized growing system
for the production of living plants in a climate controlled environment

 

IC 044. US 100 101. G & S: Consulting with respect to live plant cultivation;
cultivation of live plants in a mechanized assembly line climate controlled
growing environment.

  Allowed.

 

   

 

 

Schedule C
BILL OF SALE

 

This is a BILL OF SALE from Non-Industrial Manufacture Inc. a corporation
incorporated under the laws of Alberta having an address of 72 Prestwick Estate
Way, SE Calgary, Alberta T2Z 3Y9 and Urban Barns Foods Canada Inc., a
corporation incorporated under the laws of Canada having an address of 13000
Chemin Belanger, Mirabel, Quebec J7J 2N8 (collectively, the “Vendor”) to Bevo
Farms Ltd. a company incorporated under the laws of British Columbia with
offices at 7170 Glover Road, Milner BC V0X 1T0 (“Purchaser”) pursuant to that
certain Asset Purchase Agreement dated June 14, 2016 by and between Vendor and
Purchaser (the “Agreement”).

 

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Vendor hereby sells, assigns, transfers, conveys, delivers
and contributes to Purchaser, its successors and assigns, to have and to hold
forever, all of its rights, title and interest in and to the Purchased Assets
(as defined in the Agreement), subject to all of the other provisions contained
in the Agreement.

 

From and after the Closing Date (as defined in the Agreement) upon request of
Purchaser, Vendor shall duly execute, acknowledge and deliver all such further
acts, deeds, assignments, transfers, conveyances, powers of attorney and
assurances as may be reasonably required to convey to and vest the Purchased
Assets in Purchaser or its permitted assignees and as may be appropriate to
protect Purchaser’s rights, title and interest in and enjoyment of all the
Purchased Assets and as may be appropriate otherwise to carry out the
transactions contemplated by the Agreement and this Bill of Sale.

 

IN WITNESS WHEREOF, and intending to be legally bound, the undersigned have duly
executed and delivered this Bill of Sale as of May 31, 2016.

  

Bevo Farms Ltd.               By: /s/ Leo Benne                 Name: Leo Benne
                Title: President      

 

   

- 23 -

 

Non-Industrial Manufacture Inc.   Urban Barns Foods Canada Inc.       By: /s/
Robyn Jackson   By: /s/ Robyn Jackson           Name: Robyn Jackson   Name:
Robyn Jackson           Title: President   Title: President

 

   

 

 

Schedule D
ASSIGNMENT OF PATENT RIGHTS

 

PATENT ASSIGNMENT AGREEMENT

 

This PATENT ASSIGNMENT AGREEMENT (“Patent Assignment”), dated as of June 14,
2016, is made by Non-Industrial Manufacture Inc. (“Vendor”), having an office at
72 Prestwick Estate Way SE, Calgary, AB T2Z 3Y9 , in favor of Bevo Farms Ltd.
(“Purchaser”), a British Columbia corporation, located at 7170 Glover Road,
Milner BC V0X 1T0, the purchaser of certain assets of the Vendor pursuant to an
Asset Purchase Agreement between the Purchaser and the Vendor, dated as of May
31, 2016 (the “Asset Purchase Agreement”).

 

WHEREAS, under the terms of the Asset Purchase Agreement, the Vendor has
conveyed, transferred and assigned to the Purchaser, among other assets, certain
intellectual property of the Vendor, and has agreed to execute and deliver this
Patent Assignment, for recording with the United States Patent and Trademark
Office;

 

NOW THEREFORE, the parties agree as follows:

 

1. Assignment. For good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Vendor confirms it has conveyed,
transferred and assigned, and hereby does irrevocably to the Purchaser, and the
Purchaser hereby accepts all of the Vendor’s right, title and interest in and to
the following (the “Assigned Patents”):

 

  (a) the patents and patent applications set forth in Schedule 1 hereto and all
issuances, divisions, continuations, continuations-in-part, reissues,
extensions, reexaminations and renewals thereof;         (b) all rights of any
kind whatsoever of Vendor accruing under any of the foregoing provided by
applicable law of any jurisdiction, by international treaties and conventions
and otherwise throughout the world;         (c) any and all royalties, fees,
income, payments and other proceeds now or hereafter due or payable with respect
to any and all of the foregoing; and         (d) any and all claims and causes
of action with respect to any of the foregoing, whether accruing before, on or
after the date hereof, including all rights to and claims for damages,
restitution and injunctive and other legal and equitable relief for past,
present and future infringement, misappropriation, violation, misuse, breach or
default, with the right but no obligation to sue for such legal and equitable
relief and to collect, or otherwise recover, any such damages.

 

2. Recordation and Further Actions. The Vendor hereby authorizes the
Commissioner for Patents in the United States Patent and Trademark Office and
the officials of corresponding entities or agencies in any other applicable
jurisdictions to record and register this Patent Assignment upon request by the
Purchaser. Following the date hereof, upon the Purchaser’s reasonable request,
and at the Purchaser’s sole cost and expense, the Vendor shall take such steps
and actions, and provide such cooperation and assistance to the Purchaser and
its successors, assigns and legal representatives, including the execution and
delivery of any affidavits, declarations, oaths, exhibits, assignments, powers
of attorney, or other documents, as may be necessary to effect, evidence or
perfect the assignment of the Assigned Patents to the Purchaser, or any assignee
or successor thereto.

 

   

- 25 -

 

3. Terms of the Asset Purchase Agreement. The parties hereto acknowledge and
agree that this Patent Assignment is entered into pursuant to the Asset Purchase
Agreement, to which reference is made for a further statement of the rights and
obligations of the Vendor and the Purchaser with respect to the Assigned
Patents. The representations, warranties, covenants, agreements and indemnities
contained in the Asset Purchase Agreement shall not be superseded hereby but
shall remain in full force and effect to the full extent provided therein. In
the event of any conflict or inconsistency between the terms of the Asset
Purchase Agreement and the terms hereof, the terms of the Asset Purchase
Agreement shall govern.     4. Counterparts. This Patent Assignment may be
executed in counterparts, each of which shall be deemed an original, but all of
which together shall be deemed to be one and the same agreement. A signed copy
of this Patent Assignment delivered by facsimile, e-mail or other means of
electronic transmission shall be deemed to have the same legal effect as
delivery of an original signed copy of this Patent Assignment.     5. Successors
and Assigns. This Patent Assignment shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and assigns.

 

[SIGNATURE PAGE FOLLOWS]

 

   

- 26 -

 

IN WITNESS WHEREOF, the Vendor has duly executed and delivered this Patent
Assignment as of the date first above written.

 



  Non-Industrial Manufacture Inc.         By: /s/ Robyn Jackson   Name: Robyn
Jackson   Title: President

 

AGREED TO AND ACCEPTED:

 

  Bevo Farms Ltd.       By: /s/ Leo Benne   Name: Leo Benne   Title: President

 

   

 

 

Schedule 1 

Assigned Patents

 

[image_005.jpg]

 

[image_006.jpg]

   

 

 

Schedule E
ASSIGNMENT OF TRADEMARK RIGHTS

 

TRADEMARK ASSIGNMENT AGREEMENT

 

THIS AGREEMENT (the “Agreement”) made as of May 31, 2016 is made by and between:

 

Urban Barns Foods CANADA Inc., a corporation having an address of 13000 Cuhemin
Belanger Mirabel, QC J7J 2N8

 

(the “Assignor”)

 

AND:

 

BEVO Farms Ltd., a corporation having an address of 7170 Glover Road, Milner, BC
V0X 1T0

 

(the “Assignee”)

 

(the Assignor and the Assignee are hereinafter sometimes collectively referred
to as the “Parties” and individually as a “Party”).

 

WHEREAS:

 

A. The Assignor is the owner of the Canadian and United States trademarks (the
“Trademarks”) set out in Schedule A hereto.     B. The Assignor has assigned,
sold and transferred unto the Assignee, the business of the Assignor related to
the Trademarks, including all of the Assignor’s rights, title and interest in
and to the Trademarks.

 

NOW THEREFORE For $1.00 and other good and valuable consideration, the receipt
of which is hereby acknowledged by the Assignor, THE PARTIES HERETO AGREE AS
FOLLOWS:

 

1. ASSIGNMENT

 

1.1 The Assignor hereby assigns, sells and transfers to the Assignee, for the
Assignee’s benefit and the benefit of its successors and assigns all of
Assignor’s worldwide rights, title and interest in and to the Trademarks,
including, without limitation, all common law rights and the goodwill associated
with the Trademarks in Canada, the United States and elsewhere in the world
including all applications and registrations in respect thereof, and the right
to file further applications in any country for the Trademarks and to receive
registrations therefore. The Assignor agrees not to oppose any application by
the Assignee for the Trademarks in any country.

 

   

- 29 -

 

2. FURTHER ASSURANCES

 

2.1 Each Party will execute and deliver such further agreements and other
documents and do such further acts and things as the other Party reasonably
requests to evidence, carry out or give full effect to the intent of this
Agreement and to establish that the Assignor does not have any other right,
title and interest in and to the Trademarks and any applications or
registrations in respect thereof.

 

3. GENERAL PROVISIONS

 

3.1 Binding Agreement. The terms of this Agreement shall bind the Parties and
their respective successors, heirs and permitted assigns.

 

3.2 Severability. If any term or provision of this Agreement or the application
thereof shall be invalid or unenforceable, such term or provision shall be
severed from this Agreement and the remainder of this Agreement shall be
unaffected thereby and each remaining term or provision of this Agreement shall
be valid and be enforced to the fullest extent permitted by law.

 

3.3 Applicable Law. This Agreement shall be governed by and interpreted in
accordance with the laws of the Province of British Columbia, without reference
to its conflict of laws provisions, and the laws of Canada applicable therein.
All disputes arising under this Agreement will be referred to the courts of the
Province of British Columbia, which will have jurisdiction, and each Party
irrevocably submits to the jurisdiction of such courts.

 

3.4 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

DATED AND EFFECTIVE as of the first date noted above.

 

URBAN BARNS FOODS CANADA INC.   bevo Farms Ltd.           By: /s/ Robyn Jackson
  By: /s/ Leo Benne Name: Robyn Jackson   Name: Leo Benne Title: President  
Title: President

 

   

 

 

SCHEDULE A

 

TRADEMARKS

 

For the purposes of the Trademark Assignment Agreement to which this Schedule is
attached, “Trademarks” shall mean the following:

 

Canada

 

Trademark   Appl./Reg.
No.   Goods/Services   Status               CUBIC FARMING   Appl. No. 1666015  

GOODS:
(1) Live plants. 
(2) Mechanized assembly line growing modules for the production of living plants
in a climate controlled environment. 


 

SERVICES:
(1) Consulting with respect to live plant production; Development of a
mechanized growing system for the production of living plants in a climate
controlled environment; Production of live plants in a mechanized assembly line
climate controlled growing environment.

  Allowed.               Urban Barns Fresh Locally Grown & Design
[image_007.jpg]   Appl. No. 1666303  

GOODS:

(1) Live plants   

 

SERVICES:

(1) Production of live plants in a mechanized assembly line climate controlled
growing environment  (2) Wholesale and retail sale of fresh produce  (3)
Wholesale and retail outlets featuring fresh produce

  Allowed               Urban Barns & Leaf Design [image_008.jpg]   Reg. No.
TMA936399  

GOODS:

(1) Live plants   

 

SERVICES:

(1) Production of live plants in a mechanized assembly line climate controlled
growing environment; wholesale and retail sale of fresh produce; wholesale and
retail outlets featuring fresh produce

  Registered.

 

   

- 31 -

 

United States

 

Trademark   Appl./Reg.
No.   Goods/Services   Status               CUBIC FARMING   Appl. No. 86379432  

IC 007. US 013 019 021 023 031 034 035. G & S: Mechanized assembly line growing
system, consisting of conveyer lines, growing lights, temperature and climate
controls, and a hydroponic apparatus for watering plants for the production of
living plants in a climate controlled environment

 

IC 031. US 001 046. G & S: Live plants and fresh produce, namely, vegetables,
fruits, and herbs; live plants for human consumption; live plants, namely,
vegetable, fruit and herbs

 

IC 042. US 100 101. G & S: Product development of a mechanized growing system
for the production of living plants in a climate controlled environment

 

IC 044. US 100 101. G & S: Consulting with respect to live plant cultivation;
cultivation of live plants in a mechanized assembly line climate controlled
growing environment

  Allowed.

 

   

 

 

Schedule F
EQUIPMENT

 

Generation 3 machines:

Built in 2014

Size: 20 feet long, 8 feet high & 8 feet wide

Number of machines: 14

 

These machines come complete with 12 LED grow lights suitable to grow, leafy
green vegetables and micro’s greens, water tanks and pumps for auto watering,
and grow trays.

 

Generation 4 machine:

Built in 2014

Size: 20 feet long, 20 feet high & 16 feet wide

Number of machines: 1

 

This machine comes with watering system, grow trays and some sensors.

 

There are no LED grow lights on this machine.

 

All machines purchased are on an as is where is condition.

 

   

 

 

Schedule G
INVENTORY

 

Urban Barns Foods Canada Inc.

 

May 26, 2016

 

Description     Quantity   Suggested Unit Price       Value  Basil Cartons    
 1,580    0.47    Cost    742.60  Single Clam Shells      1,000    0.28  
 Cost    280.00  12 oz Clear containers  (200/case)   2    32.34    Cost  
 64.68  16 oz Clear containers  (200/case)   2    35.23    Cost    70.46  Cases
of Double Clamshells  (150 per case)   3,150    0.17    Cost    535.50 
Microgreen Substrate Rolls  (4” X 120’)   18    27.47    Cost    494.46  1 Case
of lettuce Liner  (1,500 sheets)   1,500    0.07    Cost    105.00  7 Cases of
Basil Box liners  (2,000 per case)   14,000    0.05    Cost    700.00  6 Pallets
of Cutilene Trays  (265 per pallet)   1,590    6.15    Cost    9,778.50  Small
Lettuce cartons      950    1.10    Cost    1,045.00  Large Lettuce cartons    
 1,200    1.36    Cost    1,632.00  Atlas Copco Air 575 Volt Compressor GA15-FF,
Serial # AP1329308      1    17,917.17    Cost    17,917.17  Ozomate Machine 
(with 3 filters)   1    9,000.00         9,000.00  Carts  (6’ X 2’)   3  
 189.00         567.00  Plastic Push Carts      3    82.50         247.50 
Pusher for planting      1              -  E-Z Seeder      1    349.50       
 349.50  Germination Carts:  4-6 Levels   6    275.00         1,650.00     16
LED lights/cart   96    25.00         2,400.00  Water Tanks :  1,250 litres 
 5    333.00         1,665.00     1,000 litres   2    316.50         633.00    
                                           $49,877.37 

 

   

 

 

 

 

